Citation Nr: 1629414	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  13-11 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a thoracic spine disability.

3.  Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to July 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013, the Board denied the Veteran's service connection claims for, among other things, lumbar spine, thoracic spine, and psychiatric disabilities, and the Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In a November 2015 memorandum decision, the Court set aside the portion of the Board's October 2013 decision denying service connection for lumbar spine, thoracic spine, and psychiatric disabilities and remanded the claims for further development and/or adjudication.  The Court dismissed the appeal with respect to the 14 other claims denied in the October 2013 decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the November 2015 memorandum decision, the Court determined that the Board provided inadequate reasons or bases for its finding that VA satisfied its duty to assist when, despite having notice that the Veteran received disability benefits   from the Social Security Administration (SSA) for a back condition and possibly    a psychiatric condition, VA did not attempt to obtain his SSA records or explain why such records were not relevant.  As these records may be relevant to the above-captioned service connection claims, the Board finds that a remand is necessary in order to obtain the Veteran's SSA records, including all administrative decisions and underlying medical records.  See Golz v. Shinseki, 590 F.3d 1317, 321-23 (Fed. Cir. 2010).  

With respect to the service connection claim for a lumbar spine disability, the Court also determined that the Board erred in relying on a January 2013 opinion of a VA examiner without addressing apparent factual inaccuracies contained in the examiner's rationale.  For example, the examiner stated that the Veteran's in-service low back pain had resolved by October 1971; however, an October 1971 service treatment record states that the Veteran's low back pain had "subsided until this week when he twisted his back."  Additionally, the examiner stated that the Veteran admitted to having low back pain during a preliminary evaluation on induction into service; however, a March 1969 medical examination and report of medical history reveal no such statement.  As such, the Board finds that a remand is necessary to obtain another medical opinion with respect to the Veteran's service connection claim for a lumbar spine disability.

VA treatment records indicate the Veteran was receiving chiropractic care.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his claimed disabilities.  After securing any necessary releases, to include from his chiropractic treatment, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Request all records from the Social Security Administration pertaining to the Veteran's claim for Social Security disability benefits, including the medical records relied upon concerning that claim.

3.  After the above has been completed to the extent possible and the records associated with the claims file to the extent possible, send the claims file to a VA physician to obtain an opinion concerning the Veteran's low back claim.  If an examination is deemed necessary to respond the question, one should be scheduled.  

After a review of the claims file, the physician should provide an opinion as to whether it is at least as likely as not (50/50 or greater probability) that the current lumbar spine disability arose during active duty service or is otherwise related to active duty service, to include the complaints of back pain in 1971.  The physician should explain why or why not, to include a discussion as to why the current back disability is not merely a delayed reaction to the in-service injury.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.
  
4.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims for service connection for a lumbar spine, thoracic spine, and psychiatric disability should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and provided an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




